Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot because:
the new ground of rejection which changes the interpretation of the claimed limitations (with respect to 30-34 and 47).
Claims 1-21, 23, 2-29, 35, 37-41 and 43-46 are allowed over the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-34 and 47 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schowengerdt (US 2015/0205126).
Regarding claim 30, Schowengerdt teaches a display system (Figs. 2A-2E and 4A-4D used to display image content), comprising:
a light source comprising a plurality of spatially distinct light output locations (Fig. 14A teaches a light source that is pointed towards the SLMs. Light sources creates the display image light that is being pointed towards the SLMs.); 
a spatial light modulator configured to modulate light from the light source (Fig. 14A, teaches SLM that modulates incoming light from a light source);
projection optics mounted on the frame and configured to direct light from the spatial light modulator for propagation into an eye of a viewer (Figs. 8A-10, 13E, 15A-C, teaches wherein a multiple waveguides are used to project images into the eyes of a viewer), 
within a flicker fusion threshold (paragraphs 16-22 teaches wherein virtual content is projected in different/varying focal distances towards the user’s eyes to be displayed in an AR environment. The configuration in Figs. 8A-10, 13E and 15A-C uses a set of images that are different in angle, and split up in terms of images, line by line, or even pixel by pixel sequencing to allow for three dimensional viewing, therefore disparate in parallax and projected directly into the eye of the viewer (see paras. 70 and 95). The set of parallactically-disparate intra-pupil images are therefore transmitted at the same time, therefore, would be under the flicker fusion threshold).
wherein the display system is further configured to: increase a magnitude of parallax disparity between the parallactically-disparate intra-pupil images of the set of parallactically-disparate intra pupil images to change a depth plane of the object from a farther depth plane to a closer depth plane to the viewer: and decrease a magnitude of parallax disparity between the parallactically-disparate intra-pupil images of the set of parallactically-disparate intra pupil images to change a depth plane of the object from a closer depth plane to a farther depth plane to the viewer” (at least Fig. 8A-10 and paragraphs 70-72 teaches wherein the parallax is determined for the set of parallactically-disparate intra-pupil images. Displays 200, 202, 204, etc. provides a set of parallactically-disparate images by transferring the images across different depth planes. The depth planes are projected into the eye 58, by way of a plurality of waveguides 182, 184, 186, etc. Paragraphs 70-72 teaches that the waveguide 182 
Regarding claim 31, Schowengerdt teaches the claimed configured to output light from different light output locations of the light source for different intra-pupil images (The configuration in Figs. 8A-10, 13E and 15A-C uses a set of images that are different in angle, and split up in terms of images, line by line, or even pixel by pixel sequencing to allow for three dimensional viewing, therefore disparate in parallax and projected directly into the eye of the viewer (see paras. 70 and 95). Paragraphs 146-148 teaches multicore displays, DLPs and multicore fibers used to create plurality of lightfields necessary for injecting the set of images into the waveguide).
Regarding claim 32, Schowengerdt teaches the claimed configured to vary a lateral separation between the light output locations based upon a distance of the depth plane from the eye of the viewer (paragraphs 85, 95-104, 179-182 teaches wherein some of the light emitting regions that illuminates an image at different times using different portions of the display system are utilized to create different depth planes for 
Regarding claim 33, Schowengerdt teaches the claimed configured to increase the lateral separation between light output locations with increases in the distance of the depth plane from the eye of the viewer (paragraphs 85, 95-104, 179-182 teaches wherein some of the light emitting regions that illuminates an image at different times using different portions of the display system are utilized to create different depth planes for the virtual objects. In the citations, an example of 6 depth planes are discussed. Paragraph 103 teaches wherein the number of depth planes for a virtual object decreases when the virtual object is closer to the viewer, thereby placing the light sources for the other depth planes further apart and also placing the light sources for the depth planes of the virtual object closer together).
Regarding claim 34, Schowengerdt teaches the claimed wherein the display system is configured to change the light output locations during injection of at least one of the intra-pupil images into the eye (Figs. 13D-F, 13H, actuator to change position of the light emitting region. In combination with Fig. 14A, the actuator would direct the light towards the SLMs in a different path. Also, paragraphs 95-97, 109-111 and 180-182 teaches determining a gaze of the eye and adjusting the images based on the gaze).
Regarding claim 47, Schowengerdt teaches wherein the spatial light modulator is a digital light processing (DLP) chip (Paragraphs 138-139).

Allowable Subject Matter
Claims 1-21, 23, 25-29, 35, 37-41 and 43-46 are allowed over the prior art. It appears that while the prior art teaches the ability to project a set of parallactically-disparate intra-pupil images into the eye and for changing the parallax, fails to explicitly teach the nature in which the light output locations are moved laterally/ increased in distance to change the depth plane and the parallax disparity between the parallactically-disparate intra-pupil images, or that the path of the light from a light source to a SLM is changed to change the parallax disparity between the parallactically-disparate intra-pupil images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481